Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/09/2022. Claims 9 and 17 have been amended. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/06/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for using models to identify users. The detailed implementation indicates: (1) A computer-implemented method, comprising: obtaining a first set of records from persistent storage at a first storage location; (2) Obtaining, from a second storage location, a second set of records different from the first set of records; (3) Computing, based at least in part on the second set of records, a confidence score that indicates an amount confidence that the first set of records and the second set of records correspond to a same individual; (4) As a result of the confidence score exceeding a threshold, causing a client device of an individual associated with the second set of records to prompt the individual to confirm control of a first asset identified by first data within the first set of records, the first data being absent from the second set of records; (5) Sending, in response to receiving a confirmation from the client device, a message to a destination associated with the first asset: (6) Obtaining a response to the message indicating that the first asset is controlled by the individual, storing an association between the first set of records and a second asset identified by second data within the second set of records; and (7) Updating an interface of the client device to cause the client device to display details about the first set of records and the second set of records.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/01/2022

/HUNG D LE/Primary Examiner, Art Unit 2161